DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/452,682 and 60/462,894, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. These applications do not provide support for use of a monomer pair that provides differing stability between the duplex of the first and second strands as compared to the duplex formed between one of these strands and the target sequence. 
.

Claim Objections
Claim 12 is objected to because of the following informalities:  the word “pairing” is misspelled in the first line. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,420,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to iRNA duplex agents which comprise a TT overhang and contain first and second monomers within the first 3, 4, 5, or 6 positions from either the 3' end or the 5' end which are selected such that they form a non canonical Watson-.
Patent claim 4 recites the pairing of the monomers provides a duplex with decreased stability as recited in instant claim 10, while patent claim 5 recites the duplex may comprise a mismatch as recited in instant claim 11.
Patent claim 8 illustrates the iRNA pictorially and indicates overhangs are independently optional, which allows one end to be blunt as recited in instant claims 14 and 15. With regard to claims 16-18, this claim further indicates (as [N]) that other subunit pairs may be present and upon reading this claim the person of ordinary skill in the art would consult the ‘799 specification to determine how many subunit pairs can be present. Column 45 of the specification teaches that the double strand portion of the iRNA agent should be at least 14 nucleotide pairs in length and less than 200 nucleotides pairs in length. Preferred ranges are 15-30, 17 to 23, 19 to 23, and 19 to 21 nucleotides pairs in length.
The patent claims further recite the non-canonical Watson-Crick pairing is selected from the group consisting of U-U, G-G, G-Atrans, G-Acis and G-U and that these may be placed in positions corresponding to instant claims 2-9, 12 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4-13, 16 and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Elbashir et al. (EMBO Journal 2001, cited on IDS).
Elbashir et al. disclose the functional anatomy of siRNAs. In order to examine the sequence specificity of target recognition, Elbashir et al. introduced sequence changes into the paired segments of siRNA duplexes and determined the efficiency of silencing. Sequence changes were introduced by inverting short segments of 3 or 4 nt or inducing point mutations as shown in figure 8. The sequence changes in one siRNA strand were compensated for in the complementary siRNA strand to avoid perturbing the base-paired siRNA duplex structure. Some of the duplexes disclosed in figure 8 would form a mismatch with the target sequence within positions 3-6 of the 5' or 3' end. For example, duplex 1 would provide a G-A mismatch at position 4 when bound to the target and duplex 2 would provide a G-G mismatch at position 6 when bound to the target. These sequences would further provide G:C and A:U pairs at the locations recited in claims 2 and 4-9. These siRNAs contain TT overhangs.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635